DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 6-9, claim 6 reads: “The seat adjustment system of claim 5, wherein the wheel is retained within a wheel track when the seat adjuster is in the adjustment position, and wherein the wheel is disposed above the wheel track when the seat adjuster is in the secured positon.” Claim 6 is directed to a product, but rather than further defining the claimed structure, it attempts to claim the process of using the product. Further, it is unclear whether or not applicant intends for the scope of claim 6 to encompass “a wheel channel” and/or “a wheel track”.  Thus, claim 6 and dependent claims 7-9 are rejected under 35 U.S.C. 112(b). 
Regarding claim 10, claim 10 reads: “The seat adjustment system of claim 1, wherein the at least one securing stud is shifted to an expanded opening within the seat track before the seat adjuster is moved to the adjustment position.” Claim 10 is directed to a product, but rather than further defining the claimed structure, it attempts to claim the process of using the product. Further, it is unclear whether or not applicant intends for the scope of claim 10 to encompass “an expanded opening”. Thus, claim 10 is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,936,527 to Gorges (“Gorges”).
Regarding claim 1, Gorges discloses a seat adjustment system, comprising: 
a seat assembly having at least one securing stud (116) that is configured to be retained within a track channel (40, 42) of a seat track (18); and 
a seat adjuster (24) coupled to the seat assembly, wherein the seat adjuster is moveable between a secured position in which the at least one securing stud is configured to be retained within the track channel of the seat track (FIGS. 6 and 10), and an adjustment position in which the at least one securing stud is configured to be outside of the seat track (FIGS. 7 and 11; Col. 11, lines 1-11).
Regarding claim 2, Gorges discloses wherein the at least one securing stud (116) extends downwardly from at least one leg (52) of the seat assembly (FIGS. 2, 6, 10).
Regarding claim 3, Gorges discloses wherein the seat adjuster is pivotally coupled (at 88) to the seat assembly (Col. 10, lines 30-34).
Regarding claim 4, Gorges discloses wherein the seat adjuster is pivotally coupled (at 88) to a bracket (86) that extends from a lower end of a leg (52) of the seat assembly (FIGS. 6 and 10; Col. 10, lines 30-34).
Regarding claim 5, Gorges discloses wherein the seat adjuster comprises: 

a wheel (122) rotatably coupled to the pivot beam via a wheel axle (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9); and 
a lever arm (110) connected to the pivot beam (Col. 13, lines 24-39; FIGS. 2, 6, and 7).
Regarding claim 10, Gorges discloses wherein the at least one securing stud (116) is shifted to an expanded opening (40) within the seat track before the seat adjuster is moved to the adjustment position (Col. 13, lines 13-39).
Regarding claim 11, Gorges discloses a seat adjustment method, comprising: 
providing a seat assembly having at least one securing stud (116) that is configured to be retained within a track channel (40, 42) of a seat track (18); 
coupling a seat adjuster (24) to the seat assembly (Col. 11, lines 7-11; FIGS. 6 and 10); and 
moving the seat adjuster between a secured position in which the at least one securing stud is retained within the track channel of the seat track, and an adjustment position in which the at least one securing stud is outside of the seat track (FIGS. 7 and 11; Col. 11, lines 1-11).
Regarding claim 12, Gorges discloses wherein the coupling comprises pivotally coupling (at 88) the seat adjuster to the seat assembly (Col. 10, lines 30-34).
Regarding claim 13, Gorges discloses wherein the pivotally coupling comprises pivotally coupling the seat adjuster to a bracket (86) that extends from a lower end of at least one leg (52) (FIGS. 6 and 10; Col. 10, lines 30-34).
Regarding claim 14, Gorges discloses wherein the coupling comprises: pivotally coupling a pivot beam (102) of the seat adjuster to the seat assembly; rotatably coupling a wheel (122) to the pivot beam via a wheel axle; and connecting a lever arm (110) to the pivot beam (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9; FIGS. 2, 6, and 7).
Regarding claim 19, Gorges discloses shifting the at least one securing stud (116) to an expanded opening (40) within the seat track before the seat adjuster is moved to the adjustment position (Col. 13, lines 13-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorges as applied to claims 5 and 14 above, in view of U.S. Patent No. 4,157,797 to Fox (“Fox”). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gorges in view of Fox. 
Regarding claim 6, Gorges teaches each and every element of claim 5 as discussed above, and Gorges teaches wherein the wheel is disposed on a wheel track (upper surface of 18) when the seat adjuster is in the adjustment position (FIG. 6), and wherein the wheel is disposed above the wheel track when the seat adjuster is in the secured position (FIG. 7; Col. 11, line 60 to Col. 12, line 9; Col. 13, lines 24-39).
Gorges does not explicitly teach wherein the wheel is retained within a wheel channel of a wheel track.
Fox teaches a seat adjustment system, wherein the wheel (40) is retained within a wheel channel of a wheel track (22, FIGS. 5, 6, 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gorges by further including the wheel channel of the wheel track, wherein the wheel is retained within the wheel channel, as taught by Fox, in order to better protect the wheel. 
Regarding claim 7, the combination of Gorges and Fox teaches wherein the wheel track extends along at least a portion of a length of the seat track (Gorges at FIGS. 3, 6, 10; see also Fox at FIGS. 4, 6, 8).
Regarding claim 8, the combination of Gorges and Fox teaches wherein the wheel track is secured to one or both of the seat track or a floor panel (Gorges at FIGS. 3, 6, 10; see also Fox at FIGS. 4, 6, 8).
Regarding claim 9, the combination of Gorges and Fox teaches each and every element of claim 6 as discussed above, and Gorges teaches wherein the lever arm (110) is configured to be radially pivoted over a radial range to move the seat adjuster between the secured position and the adjustment position (Col. 10, line 52 to Col. 11, line 6).

It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the ninety degree radial range. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Gorges and Fox combination such that the lever arm is configured to be radially pivoted over a ninety degree radial range, in order to facilitate a user in moving the seat adjuster between the adjustment position and secured position. 
Regarding claim 15, Gorges teaches each and every element of claim 5 as discussed above, and Gorges teaches retaining the wheel on a wheel track (upper surface of 18) when the seat adjuster is in the adjustment position (FIG. 6), and disposing the wheel above the wheel track when the seat adjuster is in the secured position (FIG. 7; Col. 11, line 60 to Col. 12, line 9; Col. 13, lines 24-39).
Gorges does not explicitly teach retaining the wheel within a wheel channel a wheel track.
Fox teaches a seat adjustment method, including retaining the wheel (40) within a wheel channel of a wheel track (22, FIGS. 5, 6, 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Gorges by such that the wheel is retained within a wheel channel of the wheel track, as taught by Fox, in order to better protect the wheel. 
Regarding claim 16, the combination of Gorges and Fox teaches extending the wheel track along at least a portion of a length of the seat track (Gorges at FIGS. 3, 6, 10; see also Fox at FIGS. 4, 6, 8).
Regarding claim 17, the combination of Gorges and Fox teaches securing the wheel track to one or both of the seat track or a floor panel (Gorges at FIGS. 3, 6, 10; see also Fox at FIGS. 4, 6, 8).
Regarding claim 18, the combination of Gorges and Fox teaches each and every element of claim 6 as discussed above, and Gorges teaches wherein the moving comprising radially pivoting the lever arm (110) over a radial range to move the seat adjuster between the secured position and the adjustment position (Col. 10, line 52 to Col. 11, line 6).
Gorges does not explicitly teach radially pivoting the lever arm over a ninety degree radial range. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the ninety degree radial range. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Gorges and Fox combination such that the lever arm is radially pivoted over a ninety degree radial range, in order to facilitate a user in moving the seat adjuster between the adjustment position and secured position.
Regarding claim 20, Gorges teaches a  vehicle comprising: 
an internal cabin (Abstract, FIG. 1); 

a second floor panel (136) within the internal cabin (FIGS. 1 and 8, shown on the left hand side of 32 in FIG. 8); 
a seat track (18) extending between the first floor panel and the second floor panel, wherein the seat track comprises a track channel (40, 42, FIG. 3); 
a wheel track (top surface of 18) coupled to one or both of the first floor panel or the seat track, wherein the wheel track extends along at least a portion of a length of the seat track (FIGS. 3, 6, 10); and 
a seat adjustment system, comprising: 
a seat assembly having at least one securing stud (116) that is configured to be retained within the track channel of the seat track (Col. 11, lines 1-11); and 
a seat adjuster (24) pivotally coupled to the seat assembly, wherein the seat adjuster comprises a pivot beam (102) pivotally coupled to the seat assembly, a wheel (122) rotatably coupled to the pivot beam via a wheel axle, and a lever arm (110) connected to the pivot beam (Col. 13, lines 24-39; Col. 11, line 60 to Col. 12, line 9; FIGS. 2, 6, and 7), 
wherein the seat adjuster is moveable between a secured position in which the at least one securing stud is retained within the track channel of the seat track (FIGS. 6 and 10), and an adjustment position in which the at least one securing stud is outside of the seat track (FIGS. 7 and 11; Col. 11, lines 1-11), 
wherein the wheel is disposed on the wheel track when the seat adjuster is in the adjustment position (FIG. 6), and wherein the wheel is disposed above the wheel track when 
Gorges does not explicitly teach the wheel tracking having a wheel channel; wherein the wheel is retained within the wheel channel of the wheel track when the seat adjuster is in the adjustment position.
Fox teaches a seat adjustment system, wherein the wheel track has a wheel channel (22, FIGS. 5, 6, 8) and wherein the wheel (40) is retained within the wheel channel of the wheel track when the seat adjuster is in the adjustment position (22, FIGS. 5, 6, 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gorges by further including the wheel channel of the wheel track, wherein the wheel is retained within the wheel channel when the seat adjuster is in the adjustment position, as taught by Fox, in order to better protect the wheel. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642